State of Delaware Secretary of State Division of Corporations Delivered 3:02 PM 05/18/2004 FILED 2:56PM 5/18/2004 SRV 04364517- 3804630 FILE CERTIFICATE OF INCORPORATION OF NOW MARKETING CORP. FIRST: The name of the Corporation is Now Marketing Corp. SECOND:Its registered office is to be located at Suite 606,1220 N. Market Street, Wilmington, DE 19801, County of New Castle. The registered agent is American Incorporators Ltd. whose address is the same as above. THIRD: The nature of business and purpose of the organization is to engage in any lawful act or activity for which corporations may be organized under the Delaware General Corporation Laws. FOURTH: The total number of shares of stock which the corporation shall have authority to issue is one thousand five hundred (1500). All such shares are to be without par value and are to be of one class. FIFTH: The name and address of the incorporator are as follows; Curtis Swoltz Suite 1220 N.
